Case 1:19-cv-01437-CMA-NRN Document 36 Filed 03/16/20 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
  Civil Action No. 1:19-cv-1437-CMA-NRN

  LANDON MONDRAGON

                 Plaintiff,

  v.

  NOSRAK LLC and KASEY KING

                 Defendants.


    MOTION TO DISMISS CLAIM AGAINST DEFENDANT KASEY KING PURSUANT
                             TO RULE 12(b)(6)


                                        I. INTRODUCTION

         COME NOW Defendant Kasey King (“King”), by and through counsel, hereby moves to

  dismiss Plaintiff’s sole claim for relief against him, see Am. Compl. [#20], because Plaintiff has

  not provided any factual allegations whatsoever regarding Defendant King. Because Plaintiff has

  provided no factual basis for attaching liability to Defendant King, the claim against him should

  be dismissed for failure to state a claim upon which relief may be granted, pursuant to Fed. R. Civ.

  P. 12(b)(6). Additionally, Defendants request the Court order Plaintiff to pay attorneys’ fees and

  other costs.

                                        II. BACKGROUND

         On May 20, 2019 Plaintiff filed his original Complaint before this Court. See Compl. [#1].

  In that initial complaint, alleging copyright infringement, Plaintiff listed only Nosrak, LLC

  (“Nosrak”) as a defendant. Defendant Nosrak, which submitted its articles of incorporation with

  the State of Colorado on April 19, 2019 specializes in designing and manufacturing designer hats.

  See Answer [#23] at 4.
Case 1:19-cv-01437-CMA-NRN Document 36 Filed 03/16/20 USDC Colorado Page 2 of 6




         On September 23, 2019, several months after filing his initial Complaint, Plaintiff filed an

  Amended Complaint, adding Mr. King as a defendant. See Am. Compl. [#20]. Aside from adding

  Mr. King as a party to the suit, however, the two documents are nearly identical. Notably, under

  the “Statement of Facts” section, the only difference consists of changing the “Nosrak” to

  “Defendants.”

         On December 10, 2019, Defendant King, at the time unrepresented by counsel, submitted

  a Motion to Dismiss [#26] on the grounds that Plaintiff’s counsel, Richard Liebowitz, had failed

  to conduct a reasonable inquiry into the facts of the present case before bringing suit. That Motion

  was denied on the Recommendation of this Court on February 25, 2020. See Order [#32].

  However, in that same order, the presiding judge, the Honorable Christine Arguello, sua sponte

  ordered that the Clerk of the Court appoint counsel to represent Defendants in this civil matter. Id.

  The undersigned counsel entered appearance two days later, on February 27, 2020. See Notice of

  Entry of Appearance [#34].

                                   III. STANDARD OF REVIEW

         Rule 12(b)(6) tests “the sufficiency of the allegations within the four corners of the

  complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th

  Cir. 1994). To survive a Rule 12(b)(6) motion, “[t]he complaint must plead sufficient facts, taken

  as true, to provide ‘plausible grounds’ that discovery will reveal evidence to support plaintiff’s

  allegations.” Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th Cir. 2007) (citing Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[P]lausibility refers to the scope of the allegations

  in a complaint: if they are so general that they encompass a wide swath of conduct, much of it

  innocent, then the plaintiff [has] not nudged [his] claims across the line from conceivable to




                                                  -2-
Case 1:19-cv-01437-CMA-NRN Document 36 Filed 03/16/20 USDC Colorado Page 3 of 6




  plausible.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (internal quotations

  and citations omitted).

         “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). However, “[a] pleading that offers ‘labels and

  conclusions’ or a formulaic recitation of the elements of a cause of action will not do. Nor does

  the complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

  Id. (citation omitted). That said, “[s]pecific facts are not necessary; the statement need only give

  the defendant fair notice of what the . . . claim is and the grounds upon which it rests;” the 12(b)(6)

  standard does not “require that the complaint include all facts necessary to carry the plaintiff’s

  burden.” Khalik, 671 F.3d at 1192.

         “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

  than a sheer possibility that defendant has acted unlawfully.” Id. (citation omitted). As the Tenth

  Circuit Court of Appeals has explained, “the mere metaphysical possibility that some plaintiff

  could prove some set of facts in support of the pleaded claims is insufficient; the complaint must

  give the court reason to believe that this plaintiff has a reasonable likelihood of mustering factual

  support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir.

  2007) (emphasis in original). “Where a complaint pleads facts that are ‘merely consistent with’ a

  defendant’s liability, it ‘stops short of the line between possibility and plausibility of entitlement

  to relief.’” Iqbal, 556 U.S. at 678 (citation omitted).

                                           IV. ARGUMENT

         In order to sustain his claim against Defendant King individually, Plaintiff’s complaint

  must include “factual content that allows the court to draw the reasonable inference that the




                                                   -3-
Case 1:19-cv-01437-CMA-NRN Document 36 Filed 03/16/20 USDC Colorado Page 4 of 6




  defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 677. Here, Plaintiff has provided

  absolutely zero factual content regarding Defendant King’s role in the alleged misconduct. In fact,

  the only allegation made about Mr. King is that he is the “managing member of Nostrak [sic],” but

  even this is incorrect. See Am. Compl. [#20] ¶ 7; compare Answer [#23] at 9. Defendant King was

  merely the registered agent of Nosrak, and “does not himself supervise or control the activities of

  Nosrak.” Answer at 9.

         Comparing the initial Complaint [#1] with the Amended Complaint [#20] reveals the extent

  to which Plaintiff has failed to support the addition of Mr. King as a party to this suit. But for the

  addition of Paragraph 7, which incorrectly states that Mr. King was the managing member of

  Nosrak, the two documents are nearly identical. Notably, under the Statement of Facts section, the

  only changes made were replacing “Nosrak” with “Defendants”.

         Accordingly, Plaintiff has not provided any factual content connecting Defendant King

  with the copyright infringement allegedly committed by Defendant Nosrak. At best, the Amended

  Complaint contains only “labels and conclusions” and “tenders naked assertion[s] devoid of

  further factual enhancement.” Iqbal, 556 U.S. at 677 (internal quotation marks omitted). Therefore,

  the Amended Complaint does not provide “plausible grounds that discovery will reveal evidence

  to support plaintiff’s allegations,” Shero, 510 F.3d at 1200 (internal quotation marks omitted).

         Rather, Plaintiff seemingly bases his claim against Mr. King simply on the fact that he was

  an officer of Nosrak. Even assuming, for the purposes of this motion, that Defendant Nosrak is

  liable for copyright infringement, see Mobley, 40 F.3d at 340 (explaining that for the purposes of

  a 12(b)(6) motion, the allegations are presumed to be true), the existence of a relationship between

  Nosrak and Mr. King is insufficient to support a claim against Defendant King individually. The

  reason is simple: it is a universal tenet of corporate law that, barring extraordinary circumstances,




                                                  -4-
Case 1:19-cv-01437-CMA-NRN Document 36 Filed 03/16/20 USDC Colorado Page 5 of 6




  a director or officer of a limited liability corporation cannot be held personally liable for any

  allegedly tortious actions committed by the corporation. See Colorado Business Corporations Act,

  C.R.S. § 7-101-101, et seq.; see also 3A Fletcher Cyclopedia of the Law of Corporations § 1158

  (“The mere fact of being an officer or director of an infringing corporation will not make one

  personally liable.”). Thus, without any additional factual allegations on which to rebut this

  presumption of indemnity, there is nothing in the Amended Complaint [#20] which supports

  bringing a claim against Defendant King.

         Accordingly, Plaintiff has failed to raise a claim upon which relief may be granted, and the

  action should be dismissed as it relates to Defendant King individually.

                                         V. CONCLUSION

         For the foregoing reasons, Defendants request that the Court grant the Motion and

  dismiss the claim against Defendant King, pursuant to Fed. R. Civ. P. 12(b)(6). Additionally,

  should the Court grant the Motion, Defendants request that the Court order that Plaintiff to pay

  attorney’s fees and costs.




  Dated: March 16, 2020                                Respectfully Submitted,


                                                       /s/ Daniel J. Williams
                                                       Thomas E.M. Werge (Colo. Reg. #42726)
                                                       Daniel J. Williams (Colo. Reg. #52568)
                                                       WERGE LAW LLC
                                                       110 Sixteenth Street, Suite 1400
                                                       Denver, CO 80202
                                                       Telephone: 720-507-5008
                                                       Fax: 303-586-4900
                                                       tom@werge.law
                                                       dan@werge.law
                                                       Attorneys for Defendants




                                                 -5-
Case 1:19-cv-01437-CMA-NRN Document 36 Filed 03/16/20 USDC Colorado Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of March, 2020, I have caused a true and correct
  copy of the foregoing MOTION TO DISMISS to be filed via CM/ECF, which will serve such
  upon:

         Richard P. Liebowitz
         Liebowitz Law Firm, PLLC
         11 Sunrise Plaza, Suite 305
         Valley Stream, NY 11580-6111
         Attorney for Plaintiff

                                                      /s/ Peggy Quines
                                                      Peggy Quines, Paralegal




                                                -6-
